DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/14/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a).
Please see the Rejection of the Claims below.
Specification
The amendment filed 10/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the “endless screw”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, Applicant recites an “endless screw”. When looking to the Specification, while there is mention of “a simple screw associated with the worm gear” in [0026], there is no mention of an “endless screw” nor a structure describing the “endless screw”.
Examiner will interpret the “endless screw” as the “worm gear” as previously recited. Claims 2-12 are rejected for being dependent on claim 1.
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the (in)dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the (in)dependent claim(s) with the allowable feature being: 
Claim 1: “An electric actuator comprising a casing having a bottom on which is fixed an electric motor having a stator with straight teeth extending radially and carrying a plurality of coils and a rotor formed of a plurality of magnets; the coils extending in a plane parallel to the bottom of the casing , the rotor being extended by a pinion forming a worm gear with an axis perpendicular to an orientation of the coils; the worm gear directly engaging a threaded rod extending parallel to the bottom of the casing; the threaded rod being guided at a rear by a fixed slide bearing or by a fixed nut, the slide bearing or nut being rigidly connected to the casing; a printed circuit to which the plurality of coils is connected being positioned between the stator and the threaded rod; and the threaded rod being located above and covering at least one of the straight teeth of the stator.”
Claim 13: “A method for controlling an electric actuator comprising a kinematic chain formed by at least the following elements: an electric motor driving a rotor carrying a worm gear, a threaded rod, a control member and a linking arm, the threaded rod being moved in a rotary motion by the worm gear according to a worm gear-type conversion, the conversion being irreversible, the threaded rod driving the control member in a linear motion according to a conversion from a rotary motion to a linear motion, the control member driving the linking arm, the linking arm driving at one end a valve member, the valve member moving towards an end-of- stroke position, abutting on a seat; making at least one of the elements of the kinematic chain of a plastics material which is resiliently deformable in compression or bending; causing a stroke of the kinematic chain to be greater than a stroke of the valve member so that the valve member applies a force on the seat in the end-of-stroke position, even in the absence of power to the electric motor; and controlling the actuator according to a succession of electrical pulses, wherein: (a) a first succession of the electrical pulses following a mid-level of electrical current brings the valve member from a position called "open" to a position called "closed" wherein the valve member is in abutment on the seat at the end of stroke, (b) a second succession of the electrical pulses following a high level, higher than the mid-level of the first succession of the electrical pulses, resiliently deforms the linking arm, the valve member applying a force to the abutment seat, and (c) a third succession of the electrical pulses following a low level, lower than the mid- level of the first succession of the electrical pulses, maintains the position of the valve member on the seat.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niklaus et al. (US 2020/0340501) teaches hydraulic control comprising at least one hydraulic valve, which comprises an electric actuator and a distributor comprising an electric motor having reduction gearing.
Caffa et al. (US 2020/0087129) teaches an actuation unit for a capping head having a decoupling joint.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834